Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
The instant application having Application Number: 17/561,918 filed on 12/24/21 has a total of 20 claims pending for examination; there are 3 independent claims and 17 dependent claims, all of which are examined below.
Information Disclosure Statement
The Information Disclosure Statement(s) has been reviewed by the examiner and is found to comply with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609.
Drawings
The drawing(s) have been reviewed by the examiner and are found comply with the provisions of 37 CFR 1.81 to 1.85.
Specification
The disclosure is objected to because of the following informalities:
 The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Appropriate correction is required.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-54 of U.S. Patent No. 11,237,998. Although the claims at issue are not identical, they are not patentably distinct from each other because the limitations disclosed in claims 1-20 of the instant case are also disclosed, inter alia, in claims 1-54 of U.S. Patent No. 11,237,998.  They appear to claim similar limitations using similar terminology.  Also, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to remove the limitations “a first IO interface of the first plurality of IO interfaces comprising: a first physical layer (PHY) comprising a first plurality of drivers coupled to a corresponding first plurality of the single-ended data connections, and a first logical layer coupled to the physical layer to perform specified data processing functions; a second IO interface of a first CPU die of the plurality of CPU dies comprising a first plurality of receivers coupled to the first plurality of drivers over the corresponding first plurality of single-ended data connections; wherein the first IO interface is to transmit a clock signal to the second IO interface over the at least one clock connection, the second IO interface to use the clock signal to receive the data from the first plurality of single-ended data connections;”, and “wherein the second hardware logic is to transmit status information over one or more of the single-ended data connections to the first hardware logic, the status information indicating an operational status of a respective CPU die, and wherein the first hardware logic is to transmit control signals over one or more of the single-ended data connections to the second hardware logic.” from claims 1-54 of U.S. Patent No. 11,237,998 to arrive at claims 1-20 of the instant application in order to have a less complex system.  See In re Karlson, 311 F.2d 581, 583, 136 USPQ 184, 186 (CCPA 1963).
Allowable Subject Matter
Claims 1-20 would be allowable if rewritten or amended to overcome the Double Patenting rejection(s) or by submitting a Terminal Disclaimer as set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  
With regards to claims 1, 10 and 18, the prior art of record alone or in combination fails to teach or fairly suggest a management subsystem configurable to utilize the plurality of chip-to-chip interconnects to communicate status and control information between the first IC die and the plurality of CPU dies, the management subsystem comprising first hardware logic in the first IC die and the second hardware logic in the plurality of CPU dies, in combination with the other limitations found in the claim.
With regards to claims 2-9 and 20, due to their direct or indirect dependence from claim 1, they include allowable subject matter for at least the same reasons.
With regards to claims 11-17, due to their direct or indirect dependence from claim 10, they include allowable subject matter for at least the same reasons.
With regards to claims 19, due to its dependence from claim 18, it includes allowable subject matter for at least the same reasons.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US Patent Application Publication No. 20170171111 to Khare et al. teaches 
a first integrated circuit (IC) die [fig 2A, showing 4 dies, a die being any of elements surrounded by a light dotted line which is a die boundary/perimeter] mounted on the substrate [figs 2A, 2B, 2C], the first IC die comprising a first plurality of input/output (IO) interfaces [figs 2A, 2B, 2C – any elements 202 or 204]; a plurality of central processing unit (CPU) dies [figs 2A elements 101, 201 – paragraphs 24, 26] mounted on the substrate [figs 2A, 2B, 2C], at least one CPU die including an IO interface of a second plurality of IO interfaces [figs 2A, 2B, 2C – any elements 202 or 204]; 	a plurality of chip-to-chip interconnects formed within the substrate to couple the first plurality of IO interfaces to the second plurality of IO interfaces, at least one chip-to-chip interconnect including single-ended data connections to communicate data and at least one clock connection to communicate clock signals [figs 2A, 2B, 2C – any elements 202 or 204 – paragraphs 20, 24-26, 30-32, 38, 53],  a first IO interface of the first plurality of IO interfaces comprising:  a first physical layer (PHY) comprising a first plurality of drivers coupled to a corresponding first plurality of the single-ended data connections [paragraphs 52, 53, 89, 91], and a first logical layer coupled to the physical layer to perform specified data processing functions [paragraph 61]; a second IO interface [figs 2A, 2B, 2C – any elements 202 or 204] of a first CPU die of the plurality of CPU dies [figs 2A elements 101, 201 – paragraphs 24, 26] comprising a first plurality of receivers [figs 2A, 2B, 2C – any elements 202 or 204] coupled to the first plurality of drivers over the corresponding first plurality of single-ended data connections [paragraphs 52, 53, 89, 91]; wherein the first IO interface is to transmit a clock signal to the second IO interface over the at least one clock connection, the second IO interface to use the clock signal to receive the data from the first plurality of single-ended data connections [paragraphs 20, 32, 38, 53].  Khare et al. teaches all of these limitations but is silent as to disclosing the allowable subject matter indicated above.

US Patent Application Publication No. 20210109882 to Ngo et al. teaches an integrated circuit package that includes multiple IC dies.  The package including a substrate, a main die and multiple daughter transceiver dies that are mounted on the substrate and which are connected to the main die via an embedded multi-die interconnect bridge (EMIB) interconnect within the substrate.  Each of the main and daughter dies including configurable circuitry to interfacing with the EMIB interconnect.  The circuitry may operate in 1X or 2X mode and have a clock compensation mode, among other things, which allows support for multiple protocols.  Ngo et al. teaches all of these limitations but is silent as to disclosing the allowable subject matter indicated above.
US Patent Application Publication No. 20170170153 to Khare et al. teaches a first die including a processor core, a switch and an edge coupled to an EMIB that couples to a second die.  Clock synchronization circuit and a memory are also coupled to the edge.  Khare teaches all of these limitations but is silent as to disclosing the allowable subject matter indicated above.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID E MARTINEZ whose telephone number is (571)272-4152.  The examiner can normally be reached on Monday-Friday 8:30am-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Idriss N Alrobaye can be reached on (571)270-1023.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




DEM
/DAVID E MARTINEZ/Primary Examiner, Art Unit 2181